NOT RECOMMENDED FOR PUBLICATION
                                  File Name: 18a0513n.06

                                           No. 17-2347

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT


 ROBERT GARCEAU; ALAN DICKENSON, II;               )
 STEVEN HOWE; CARY WOOSTER; ERIC EADS;             )
                                                                               FILED
                                                                          Oct 15, 2018
 LAWRENCE LAFRAMBOISE; TROY SIMPSON;               )
 ESTHER CAMPBELL; CHAD BALDWIN;                    )                 DEBORAH S. HUNT, Clerk
 RODNEY HALL; JOHN CRAMER; MICHAEL                 )
 ROSS,                                             )
                                                   )
                                                                 ON APPEAL FROM THE
           Plaintiffs-Appellants,                  )
                                                                 UNITED STATES DISTRICT
                                                   )
                                                                 COURT FOR THE EASTERN
                  v.                               )
                                                                 DISTRICT OF MICHIGAN
                                                   )
 CITY OF FLINT, MICHIGAN;                   DARRYL )
 PATTERSON; ALVERN LOCK,                           )
                                                   )
           Defendants-Appellees.                   )
                                                   )



BEFORE: CLAY and GRIFFIN, Circuit Judges; ZOUHARY, District Judge.*

       GRIFFIN, Circuit Judge.

       Plaintiffs appeal the district court’s grant of summary judgment in defendants’ favor in this

§ 1983 “reverse race” discrimination matter. We affirm.

       In 2011, the City of Flint Police Department, due to serious financial woes, had an excess

of sergeant openings. Its then-Chief of Police, defendant Alvern Lock, decided to provisionally

promote individuals under Rule VII, Section 3 of the City’s Personnel Rules and Regulations until

the Department could create and administer a formal promotional exam. Lock turned to two


       *
         The Honorable Jack Zouhary, United States District Judge for the Northern District of
Ohio, sitting by designation.
No. 17-2347
Garceau, et al. v. City of Flint, et al.


captains for help, defendant Patterson and T.P. Johnson,1 asking that they generate a list of those

individuals they believed “would be qualified . . . [and] best suited for” the positions. Lock

retained final authority over the decision-making process, and upon the recommendations from

Patterson and Johnson provisionally promoted twelve individuals. The City then conducted a

series of promotional exams, after which some of the provisionally promoted individuals, along

with other officers who also received the highest exam scores, were permanently promoted.

        Plaintiffs are several Caucasian police officers who were not provisionally promoted to

sergeant.2 They brought this 42 U.S.C. § 1983 action claiming defendants discriminated against

them because of their race during the provisional-appointment process in violation of the

Fourteenth Amendment’s equal protection guarantee. Plaintiffs asserted a variety of other claims

against defendants as well, which are not at issue in this appeal. Their general theory is that the

Flint Police Department has a long history of discriminating against Caucasian police officers, and

that this history repeated itself in the use of subjective criteria to justify promoting African

American officers instead of them.3

        The district court entered summary judgment in defendants’ favor on plaintiffs’ § 1983

claims. In so doing, it assumed Title VII’s mixed-motive rubric applied to standalone § 1983

claims,4 which provides that a plaintiff must “produce evidence sufficient to convince a jury that:


        1
        Despite his equal role in the allegedly discriminatory provisional hiring process, Johnson,
a white male, was not named as a defendant in this action.
        2
       Plaintiffs Campbell and Simpson were permanently promoted to sergeant following
subsequent exams.
        3
         Plaintiffs assert this theory notwithstanding the fact that use of their proffered objective
criterium—seniority—would not have resulted in their promotion and actually would have resulted
in more African American officers being promoted.
        4
         As opposed to the more exacting McDonnell Douglas/Burdine burden-shifting framework
for single-motive claims.
                                                -2-
No. 17-2347
Garceau, et al. v. City of Flint, et al.


(1) the defendant took an adverse employment action against the plaintiff; and (2) race, color,

religion, sex, or national origin was a motivating factor for the defendant’s adverse employment

action.” White v. Baxter Healthcare Corp., 533 F.3d 381, 400 (6th Cir. 2008) (internal quotation

marks and emphasis omitted). In a well-reasoned opinion, the district court comprehensively

detailed why there was no record evidence—aside from a “single, stray comment [by Lock] that

was temporally remote to the instant promotions”—indicating plaintiffs’ race motivated Lock’s

promotional decisions, noting that “the bulk of Plaintiffs’ proffered evidence consists of

impermissible hearsay, blatant speculation, or misrepresented facts from the record.”

        Plaintiffs’ briefing on appeal leaves much to be desired. Noticeably absent is a citation to

record evidence reflecting a genuine issue of material fact—evidence that defendants treated

similarly-situated individuals differently (i.e., those individuals who did receive provisional

promotions). Instead, plaintiffs largely repeat verbatim the brief they filed below, and do so

without addressing the district court’s rejection of their positions and criticism of their factual

distortions.

        We have reviewed the record on appeal. Because the district court fully and accurately

articulated the reasons why judgment should be entered for defendants, a detailed opinion by this

court would be duplicative and serve no useful purpose. Accordingly, we adopt the analysis and

conclusions of the district court and affirm on the basis of its August 31, 2016, opinion.




                                                -3-